Statements by the President
Before we begin the sitting, I would like to say that our thoughts and prayers are, today, with the families and friends of the victims and with those who were injured in the railway accident which happened last week in the north of Italy. It was, as we all remember, a very serious railway accident.
I would also like to thank all of you, Members and staff of Parliament - many people from Parliament - for attending and for organising the ceremony on Wednesday last week at 12.00 in connection with the Polish air disaster. The funeral of the President of Poland was held yesterday, and the funeral of the President of Poland in exile was held today. On Wednesday last week, we observed a one-minute silence in memory of the victims of the disaster.
I would like to thank you again for this act of solidarity.
(DE) Mr President, ladies and gentlemen, I would like to thank you most sincerely, Mr President, for the sympathy that you expressed for the victims of the accident that occurred in my region and my country, the autonomous province of Bozen - South Tyrol - last week. The people in my region are indeed extremely shocked by this accident, which cost the lives of nine, predominantly young, people and left many people injured. It is all the more shocking because this train was not an old train, but a jewel of our region and it was a new route that was only opened a few years ago. This accident was not due to a technical fault, either. It was purely and simply the result of a landslide, which is something that can occur in a mountainous region like the Alps.
Thank you very much, Mr President. I will pass on your words of sympathy to the victims and to the people of my country.
(Applause)
I would like to thank everyone who is present in the House today, because we have overcome very great transport problems in getting to Strasbourg. Not everyone has managed to come. An extraordinary meeting of the Conference of Presidents ended a few minutes ago. The chairs of the political groups have specific proposals for you, which have been agreed and endorsed by the chairs of all the political groups. These proposals mean, in essence, that we will not have a plenary sitting on Thursday, and so there will be no order of business on Thursday. However, on Thursday and Friday, Members will be able to sign the attendance register and work as usual. There will be no plenary sitting and no order of business, but it is, of course, our obligation to work, and those who sign the attendance register on Thursday and Friday will be treated normally, as always on Thursdays and Fridays.
I would also like to emphasise that no votes will be taken this week in plenary or in committee, if any committee meetings are held. A committee meeting may be held, even on Thursday, but without taking a vote. This is what we have decided. The reason for this is that not all our fellow Members were able, physically, to get here, and we cannot deprive them of the right to participate in this part-session. So this has nothing to do with a quorum, because there will, probably, be a quorum, but it has to do with the fact that not everyone has been able to come to the part-session. Deferring the votes is not serious from the legal point of view of our obligations to the Council. The votes are important, and so we are postponing them by two weeks, and they will be taken at the May part-session in Brussels. From the point of view of our work with the Council of Ministers, and of agreements and second readings, this can be done.
I would also like to say that there is an important reason why those of us who are here should meet and discuss, because tomorrow there is an extraordinary item which we had not foreseen. This item, which we will discuss tomorrow morning, is related to the current transport situation in Europe and its consequences for Europe's citizens. Tomorrow, during a two-hour discussion attended by the President of the Commission, Mr Barroso, we want to think about the situation in Europe, because mobility has fallen, airlines are in danger, and we are faced with unemployment in places where there are large airports and where European airlines might collapse if they are not able to serve passengers for many days. This is, therefore, a serious threat to all of Europe's citizens, and so tomorrow morning's discussion is of key significance. This item of business had not been agreed earlier; it is a completely new item added as a consequence of the difficult situation in the European Union, and we must think seriously about it. The remaining items will be discussed, except some of the items planned for Thursday.
I would also like to inform you that on 7 April this year, I received a letter from the Member, Mr Farage. In his letter, the Co-Chair of the Europe of Freedom and Democracy Group refers to Rule 6(3) of the Rules of Procedure and makes a formal complaint concerning a breach of protocol on European Union privileges and immunities. I have forwarded the request contained in Mr Farage's letter to the competent committee for consideration.